Title: To Alexander Hamilton from William North, 11 February 1800
From: North, William
To: Hamilton, Alexander


          
            Sir,
            February 11, 1800
          
          It is proper that you, should be informed, that in consequence of the recommendation of Lt Colo Comdr Ogden, I gave a furlough for a month from the 3d inst, to Lt Potter.
          That owing to the strong representation of Lt Colo Com Smith of the nakedness of his men, & of their willingness to receive such articles as they stood in need of from the Clothier & to pay for the same out of their wages, I gave him permission “to apply to the clothier, for such articles as were indespensable, taking care that the pay due to each man was sufficient to cover the amount”.
          That notwithstanding my intention of not acting on the letter of Lt  Col Taylor  requesting a furlough for Major Ripley, I found myself by the intercession of Lt Col Smith & his statement of the necessity of the step, induced  to give leave of absence to the major for 30 days, from the 9th inst.
          A furlough has also been granted to Cadet Read of Capt Eddins Company, for 15 days—he wishes to leave the service
          I am Sir with the greatest respect Your Ob Ser
          
            W North
            adj Gen
          
          
            11th feby 1800
          
        